Third District Court of Appeal
                              State of Florida

                        Opinion filed December 5, 2018.

                              ________________

                               No. 3D17-352
                         Lower Tribunal No. 13-29724
                             ________________


                Aquasol Condominium Association, Inc.,
                                   Appellant,

                                      vs.

             HSBC Bank USA, National Association, etc.,
                                   Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Michael Hanzman
and Rodolfo A. Ruiz, Judges.

      Jacobs Legal, PLLC, and Bruce Jacobs, for appellant.

      DeLuca Law Group, PLLC, and Shawn Taylor (Fort Lauderdale), for
appellee.

       Wasson & Associates, Chartered, and Roy D. Wasson; Kuehne Davis Law,
P.A., and Benedict P. Kuehne and Michael T. Davis, for Bruce Jacobs, Esquire and
Jacobs Legal, PLLC.


Before LAGOA, EMAS and FERNANDEZ, JJ.

      PER CURIAM.
                        ORDER IMPOSING SANCTIONS

      This court issued a corrected order1 directing Bruce Jacobs, Esquire, and

Jacobs Legal, PLLC, to show cause why this court should not impose sanctions for

filing a motion and briefs that violate the Florida Rules of Appellate Procedure and

Rules Regulating the Florida Bar. Upon our review of the verified response (and

amended verified response) to the show cause order, and for the reasons discussed

herein, we find that Mr. Jacobs and Jacobs Legal, PLLC, have failed to show good

cause why this court should not impose sanctions.

      Specifically, this court finds that Mr. Jacobs violated Rule 4-8.2(a), Rules

Regulating the Florida Bar, by impugning the qualifications or integrity of the judges

of this court and of the trial court. That rule provides in relevant part that a “lawyer

shall not make a statement that the lawyer knows to be false or with reckless

disregard as to its truth or falsity concerning the qualifications or integrity of a

judge.” The applicable standard under the rule is not whether the statement is false,

but whether Mr. Jacobs had an objectively reasonable factual basis for making the

statement. The Florida Bar v. Ray, 797 So. 2d 556, 558-59 (Fla. 2001). The burden

is on the lawyer who made the statement to produce a factual basis to support the

statement. Id. at 558 n.3. We conclude there was no objectively reasonable factual



1
  The changes made in the corrected order were unrelated to the underlying conduct
that formed the basis for issuance of the order to show cause.

                                           2
basis for the statements made by Mr. Jacobs in his motion for rehearing and

rehearing en banc.2 This court further finds that Mr. Jacobs filed a motion that is

frivolous or in bad faith, in violation of Florida Rule of Appellate Procedure

9.410(a), which provides:

      After 10 days’ notice, on its own motion, the court may impose
      sanctions for any violation of these rules, or for the filing of any . . .
      motion . . . that is frivolous or in bad faith. Such sanctions may include
      reprimand, contempt, striking of briefs or pleadings, dismissal of
      proceedings, costs, attorney’s fees, or other sanctions.

      Mr. Jacobs’ responses to the show cause order proffer no objectively

reasonable factual basis for his statements. Instead, and commendably, Mr. Jacobs

retained counsel and filed a response and amended response3 in which he avers that

he “fully understands the nature and wrongfulness of his conduct,” is “deeply

remorseful and apologetic to this Court for his actions,” and is pursuing appropriate

corrective measures to ensure this misconduct is not repeated. Mr. Jacobs also

properly acknowledges that his acceptance of responsibility, statements of remorse,



2
  We also conclude that Mr. Jacobs violated his duty of candor to the tribunal (see
Rule 4-3.3(a)(3), Rules Regulating the Florida Bar) by failing to disclose to this
court, in either his amended initial brief or reply brief (or by notice of supplemental
authority) controlling law adverse to his position. See HSBC Bank USA, N.A. v.
Buset, 241 So. 3d 882 (Fla. 3d DCA 2018). However, the sanctions imposed by this
order are based solely upon Mr. Jacobs’ violation of Rule 4-8.2(a) and Florida Rule
of Appellate Procedure 9.410(a).
3
  Mr. Jacobs also filed a motion to seal his response as confidential pursuant to
Florida Rule of Judicial Administration 2.420, and an amended motion seeking the
same relief. We deny those motions.

                                          3
and assurances of corrective measures do not excuse his wrongful conduct, but he

offers them (with additional explanation4) as mitigating circumstances for us to

consider and weigh in determining the appropriate sanctions to be imposed.

      We have considered and weighed Mr. Jacobs’ responses, together with the

extraordinary and corrosive nature of Mr. Jacobs’ attack on the integrity of the trial



4
   While we accept generally and at face value Mr. Jacobs’ acknowledgment of
responsibility, expression of remorse, and stated intent to pursue corrective
measures, it comes with this caveat: In his responses, Mr. Jacobs asserts that his
conduct in this case was an isolated incident, caused by the merits opinion issued by
this panel, and borne of a temporary state of fear and time pressures. However, we
cannot ignore the fact that Mr. Jacobs has, over at least the past eighteen months,
engaged in similar (though perhaps less egregious) conduct in other appeals, as
evidenced by pleadings and motions filed by him in those cases. See, e.g., Barek v.
HSBC Bank USA N.A., 3D17-1426 (Appellant’s Motion for Rehearing, for
Rehearing En Banc and Request for a Written Opinion, filed August 16, 2018);
Bryan v. Citibank, N.A., 3D17-1058 (Appellant’s Motion for Reconsideration, for
Rehearing En Banc, and/or for a Written Opinion on the Order Granting Appellee’s
Motion to Dismiss Appeal, filed August 3, 2018); Rodriguez v. Bank of America,
3D17-272 (Appellant’s Motion for Rehearing, for Rehearing En Banc, and Request
for a Written Opinion, filed May 31, 2018); Marin v. Bank of New York, 3D17-
1730 (Appellants’ Motion for Rehearing En Banc and Request for Written Opinion,
filed May 31, 2018); Alexander v. Bayview Loan Servicing, LLC, 3D16-2228
(Appellants’ Motion for Rehearing, for Rehearing En Banc, and Request for a
Written Opinion, filed February 22, 2018); Carlisle v. U.S. Bank, N.A., 3D17-58
(Appellant’s Motion for Rehearing En Banc, filed August 3, 2017); Marin v. Bank
of New York, 3D15-1927 (Appellants’ Motion for Rehearing, Rehearing En Banc
and Request for a Written Opinion, filed February 27, 2017).

       To be clear, this order does not impose sanctions for Mr. Jacobs’ conduct in
the above-cited cases. Rather, we refer to those cases solely to explain our
consideration and weighing of Mr. Jacobs’ proffered explanation for his misconduct
in the instant case.


                                          4
court and this court. We are ever-mindful that, as a self-regulated profession, we

must strive to maintain the public’s confidence in the independence and integrity of

the judicial branch. We must also ensure that members of the Florida Bar comply

with the rules of conduct, civility and professionalism that regulate our profession.

As the United States Supreme Court cogently observed in Williams-Yulee v. The

Florida Bar, __ U.S. __, 135 S.Ct. 1656, 1666, 191 L.Ed. 2d 570 (2015):

      We have recognized the “vital state interest” in safeguarding “public
      confidence in the fairness and integrity of the nation's elected judges.”
      Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 889, 129 S.Ct. 2252,
      173 L.Ed.2d 1208 (2009) (internal quotation marks omitted). The
      importance of public confidence in the integrity of judges stems from
      the place of the judiciary in the government. Unlike the executive or the
      legislature, the judiciary “has no influence over either the sword or the
      purse; . . . neither force nor will but merely judgment.” The Federalist
      No. 78, p. 465 (C. Rossiter ed. 1961) (A. Hamilton) (capitalization
      altered). The judiciary's authority therefore depends in large measure
      on the public's willingness to respect and follow its decisions.

      Mr. Jacobs’ conduct in the instant case violated not only the Rules Regulating

the Florida Bar and the Rules of Appellate Procedure, but the most elementary norms

of civility and professionalism. While judges and attorneys over the course of their

career are subjected to isolated instances of incivility, the instant misconduct is

beyond the pale, different not simply in degree but in kind.         It is egregious

misconduct which can be neither excused nor ignored. As the Florida Supreme

Court observed in a recent case involving similar attorney misconduct:

      [T]his Court is greatly troubled by the general lack of respect and
      professionalism [counsel] displayed toward judges and other


                                         5
      professionals in court filings and in his letter to [the presiding] Judge.
      Such conduct, while an inconvenience or a mere slight to those initially
      confronted by it, ultimately emboldens others to engage in similar
      unprofessional or disrespectful acts, the net effect of which is the
      gradual erosion of public confidence in the courts and the decisions
      rendered by them. Like all lawyers in Florida, [counsel] took the Oath
      of Admission to The Florida Bar prior to his admission, wherein he
      affirmatively committed to “maintain the respect due to courts of justice
      and judicial officers.”

      This commitment is not extraneous to, but coextensive with the
      obligations set out in the Bar Rules. The Court expects all lawyers to
      conduct themselves in a respectful and professional manner when
      accessing the courts or appearing before a judicial officer, regardless of
      the form or capacity in which the appearance occurs.

The Florida Bar v. Patterson, 43 Fla. L. Weekly S471 at *7 (Fla. October 19, 2018).

      Upon consideration, this court imposes the following sanctions upon Bruce

Jacobs, Esquire, and Jacobs Legal, PLLC for violations of Rule 4-8.2(a) and Rule

9.410(a):

      1. We formally refer this matter to the Florida Bar for appropriate disciplinary

proceedings against Bruce Jacobs, Esquire.

      2. We award appellees a reasonable attorney’s fee for this appeal, in an

amount not to exceed $5000. We remand this cause to the trial court to fix the

amount. Bruce Jacobs, Esq. and Jacobs Legal, PLLC, shall be jointly and severally

responsible for payment of that reasonable attorney’s fee.

      It is so ordered.

      EMAS and FERNANDEZ, JJ., concur.



                                          6
                                    Aquasol Condominium Ass’n v. HSBC Bank
                                    3D17-352

LAGOA, J. (dissenting).

      I respectfully dissent. In his verified response to the corrected order to show

cause, Mr. Jacobs identifies the corrective measures he is pursuing to address his

actions before this Court.5 These measures are not insubstantial, and they indicate

his understanding of the nature of his conduct. Because I find that Mr. Jacobs

showed good cause in his verified response, I would discharge the order.




5
 Given the nature of some of the corrective measures, I would grant Mr. Jacobs’s
motion to seal his response as confidential.

                                         7